Exhibit 10.32

Text of Option Amendments made in November 2011

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding option agreements under the Plan (the “2006 Plan
Outstanding Option Agreements”) for each recipient of options granted
November 14, 2011 (an “Extension Grantee”), the Committee hereby amends
paragraph 1.Z of Exhibit B of the Extension Grantees by deleting the text
thereof and replacing it as follows:

“Z. If the Annual Amount in any performance year is less than the amount
indicated in column (D) for such year then an amount equal to the excess of
(1) the amount indicated in column (D) for such year over (2) the actual Annual
Amount for such year may vest in one or more of the next two following years by
treating as AOP in the performance year under Section X. above any excess of AOP
in one of such following years over the amount indicated in column (E) for the
applicable following year, or in the case of subsequent years not included in
the table, if the AOP for 2015 exceeds $124.23 or if the AOP for 2016 exceeds
$136.65. The portion of any excess AOP amount which is so used may not be used
more than once in this Agreement or for purposes of determining vesting under
any other option agreement outstanding.”